  Case 11-22208       Doc 48    Filed 05/21/21 Entered 05/21/21 17:29:41            Desc Main
                                  Document     Page 1 of 2



                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


 IN RE:

                                                         Chapter 7 Case No. 11-22208

 Eduardo Garcia and Julia Escamilla,
                                                         Hon. Jack B. Schmetterer

                Debtors.


  NOTICE OF OBJECTION TO TRUSTEE’S MOTION FOR TURNOVER OF FUNDS

       PLEASE TAKE NOTICE that Respondent Wells Fargo Bank, N.A. (“Wells Fargo”),

by and through its attorneys, Winston & Strawn LLP, hereby respectfully notifies the Court of its

objection to the Trustee’s motion for turnover of funds. In support of its objection, Wells Fargo

submits an accompanying Response, incorporated herein.

Dated: May 21, 2021                          Respectfully submitted,

                                              /s/ Carrie V. Hardman
                                             Carrie V. Hardman (pro hac vice admission
                                             pending)
                                             WINSTON & STRAWN LLP
                                             200 Park Avenue
                                             New York, NY 10166
                                             Phone: 212-294-6700
                                             Fax: 212-294-4700
                                             Email: chardman@winston.com

                                             Christopher Parker (ARDC #6331590)
                                             WINSTON & STRAWN LLP
                                             35 West Wacker Drive
                                             Chicago, IL 60601
                                             Phone: 312-558-5600
                                             Fax: 312-558-5700
                                             Email: cparker@winston.com


                                     Counsel for Wells Fargo Bank, N.A.
  Case 11-22208       Doc 48     Filed 05/21/21 Entered 05/21/21 17:29:41            Desc Main
                                   Document     Page 2 of 2



                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on the 21st day of May, 2021, the foregoing was filed
electronically with the Clerk of the Court for the United States Bankruptcy Court for the Northern
District of Illinois, and was served by operation of that Court’s electronic filing system, upon the
following:

Rusty A. Payton
Payton Legal Group
20 North Clark Street, Suite 3300
Chicago, Illinois 60602
(773) 682-5210
info@payton.legal

Salvador J. Lopez
Robson & Lopez, LLC
180 W. Washington Street, Suite 700
Chicago, Illinois 60602
(312) 525-2166
lopez@robsonlopez.com

Nicholas H. Wooten
Nick Wooten, LLC
5125 Burnt Pine Drive
Conway, Arkansas 72034
(833) 937-6389
nick@nickwooten.com



                                                       /s/ Carrie V. Hardman
